EXECUTION COPY FARMER MAC MORTGAGE SECURITIES CORPORATION as Note Purchaser NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION as Borrower FEDERAL AGRICULTURAL MORTGAGE CORPORATION as Guarantor NOTE PURCHASE AGREEMENT Dated as of March 23, 2009 TABLE OF CONTENTS Page RECITALS 1 ARTICLE I DEFINITIONS 1 SECTION 1.01.Definitions 1 SECTION 1.02.Principles of Construction 4 ARTICLE II PURCHASE OF NOTES 4 SECTION 2.01.Purchase of Notes; Minimum Denominations 4 SECTION 2.02.Interest Rates and Payment 4 SECTION 2.03.Maturity 6 SECTION 2.04.Use of Proceeds 6 ARTICLE III CONDITIONS PRECEDENT 6 SECTION 3.01.Conditions Precedent to the Purchase of Each Note 6 SECTION 3.02.Certificate of Pledged Collateral 7 ARTICLE IV REPORTING REQUIRMENTS 7 SECTION 4.01.Annual Reporting Requirements 7 SECTION 4.02.Default Notices 7 ARTICLE V REPRESENTATIONS OF THE PARTIES 8 SECTION 5.01.Representations of Farmer Mac and the Purchaser 8 SECTION 5.02.Representations of National Rural 8 ARTICLE VI SECURITY AND COLLATERAL 10 SECTION 6.01.Security and Collateral 10 ARTICLE VII EVENTS OF DEFAULT 10 SECTION 7.01.Events of Defaults 10 SECTION 7.02.Acceleration 11 SECTION 7.03.Remedies Not Exclusive 11 ARTICLE VIII MISCELLANEOUS 12 SECTION 8.01.GOVERNING LAW 12 SECTION 8.02.WAIVER OF JURY TRIAL 12 SECTION 8.03.Notices 12 SECTION 8.04.Benefit of Agreement 12 SECTION 8.05.Entire Agreement 12 SECTION 8.06.Amendments and Waivers 12 SECTION 8.07.Counterparts 13 SECTION 8.08.Termination of Agreement 13 SECTION 8.09.Survival 13 SECTION 8.10.Severability 13 ARTICLE IX GUARANTEE 13 SECTION 9.01Guarantee 13 SECTION 9.02Control by Guarantor 14 Schedule I – Addresses for Notices Schedule II – Form of Applicable Margin Notice Schedule
